Citation Nr: 0941506	
Decision Date: 10/03/09    Archive Date: 11/09/09

DOCKET NO.  06-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
dyshidrotic eczema.

2.  Entitlement to a compensable evaluation for residuals of 
a tonsillectomy.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to 
December 1972.   

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Cleveland, Ohio.  This appeal was later 
transferred to the RO in St. Petersburg, Florida.  

Herein, the Board reopens the Veteran's service connection 
claim for PTSD.  The reopened issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. For the period prior to May 27, 2008, the Veteran's skin 
disorder was manifested by painful blisters and lesions to 
the hands and feet, which affected less than 5 percent of the 
total body and exposed areas, but required near-constant 
systemic therapy with the use of corticosteroids. 

2. For the period from May 27, 2008, the Veteran's skin 
disorder was manifested by painful blisters and lesions to 
the hands and feet, but did not require the use of 
corticosteroids or immunosuppressive drugs, nor was the 
eczema shown was shown to affect 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas.

3. The residuals of a tonsillectomy have been manifested by 
symptoms of choking and postnasal drip and congestion, which 
have not been linked to either the Veteran's subjective 
complaints of hoarseness or characterized as an inflammation 
or thickening of the cords, mucous membrane, polyp, submucous 
infiltration, or pre-malignant change.  



4. In a December 1997 rating decision, the RO denied a 
request to reopen a claim of entitlement to service 
connection claim for PTSD; the Veteran did not file a timely 
appeal, and that decision became final.

5. Evidence received since the December 1997 rating decision 
is both new and material and raises a reasonable possibility 
of substantiating the service connection claim for PTSD.


CONCLUSIONS OF LAW

1. The criteria for a 60 percent evaluation, and no more, for 
the Veteran's service-connected dyshidrotic eczema are met 
for the period prior to May 27, 2008.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic 
Code 7806 (2009).

2. The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected dyshidrotic eczema, for the 
period from May 27, 2008, are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic 
Code 7806 (2009).

3. The criteria for a compensable rating for residuals of 
tonsillectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6516 (2009).  

4. The December 1997 rating decision that denied a request to 
reopen a claim of entitlement to service connection for PTSD 
is final. 38 U.S.C.A. § 7105 (West 2002).

5. The evidence received subsequent to the December 1997 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for PTSD 
are met. 38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the Veteran was sent notice letters in April 2004, 
September 2005, and June 2006, May 2008 that provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the June 
2006 letter informed the Veteran of what type of information 
and evidence was needed to establish a disability rating and 
effective date.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Specifically, notice as to disability ratings, 
effective dates, and those requirements as set forth in 
Vazquez-Flores v. Peake, were not issued until June 2006 and 
May 2008.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the notice missing from the preadjudicatory 
letter was satisfied by the RO's communications in June 2006 
and May 2008.  Thus, with the issuance of that 
correspondence, fully compliant notice has been achieved.  
Furthermore, following such notice, the claims were 
readjudicated with the issuance of a supplemental statement 
of the case in May 2008.  Consequently, the Board finds that 
any timing deficiency has been appropriately cured.  

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings 

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
treatment records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the Veteran's claims for increased 
disability ratings.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service. The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran. 38 
C.F.R. § 4.3 (2009).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 5107(b) 
(West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 (1990). 

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

A. Dyshidrotic Eczema

The Veteran's service-connect skin disorder, diagnosed as 
dyshidrotic eczema, is rated 10 percent disabling under 
Diagnostic Code 7806 (eczema).  He asserts that the level of 
his skin disorder is greater than presently rated.  His claim 
for an increased evaluation was received in March 2004.  

Effective October 23, 2008, the VA amended the Schedule for 
Rating Disabilities by revising that portion of the Schedule 
that addresses the skin, so that it would more clearly 
reflect VA's policies concerning the evaluation of scars.  
Specifically, the amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  However, in this case, these 
Diagnostic Codes are not for application as the Veteran's 
disability does not include scars and his disability has been 
rated as eczema which is specifically addressed under 
Diagnostic Code 7806 which was not affected by the recent 
changes.  See 73 FR 54708 (September 23, 2008).

Thus, under the current rating criteria for skin disorders, 
Diagnostic Code 7806 provides a noncompensable evaluation 
when less than 5 percent of the entire body or less than 5 
percent of exposed area is affected, and no more than topical 
therapy is required during the past 12 month period.  

A 10 percent rating is provided when at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed area is 
affected; or, when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  

A 30 percent rating is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; when systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

Finally, a 60 percent rating is provided when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2009).

At the outset, the Board notes that it has considered whether 
different ratings may be warranted for different time periods 
based on different distinct levels of disability. See Hart, 
supra.  Based on the evidence outlined below, the Board finds 
that such staged ratings are appropriate here.  

In March 2004, a VA medical record shows that the Veteran 
presented to the emergency room with complaints of a painful 
sore on his left foot.  Historically, he reported that he had 
experienced painful blisters/sores on his feet for many 
years.  Objectively, there were two large blisters on the 
medical side of the he left heel and a dried plantar lesion 
on the plantar surface.  The entire mid-foot was painful to 
walk.  The impression was dermatitis. 

In July 2004, the Veteran underwent a VA examination for 
evaluation of his skin disability.  Historically, the Veteran 
described multiple blisters on the plantar surface of his 
feet, which frequently ulcerated and became very painful. He 
also developed similar lesions/blisters on the palmar and 
dorsal surfaces of his hands and on his scalp.  The condition 
was described as progressively worse.  Other subjective 
complaints included intermittent ulcerations and abnormal 
sensations.  He reported that he felt like he "walking on 
fire" with respect to the lesions on the plantar surfaces of 
his feet.  Notably, current treatments included both steroid 
creams/ointments and other topical therapy, for a period of 6 
weeks or more during the prior 12 months.  Also, objectively, 
the lesions covered less than 5 percent of both the total 
body area and exposed areas.  The pertinent diagnosis was 
dyshidrotic eczema of the foot (left).  

VA treatment records, dated October 2004 through March 2006, 
show continued and increasing use of steroidal creams for 
management of his service-connected eczema.  For example, in 
October 2004, a VA outpatient record indicates that the 
Veteran was actively taking fluocinonide, topical steroid.  
In November 2004, VA dermatology records show that the 
Veteran was given lidex ( a steroid cream) and erythromycin 
(an antibiotic) for treatment of his skin condition.   
Subjectively, he complained of extensive pruritis; peeling of 
his hands; a lesion on his right forehead; a red lesion on 
the dorsal surface of his right hand; and painful, new 
blisters on the top of his right foot.  He admitted that the 
lesions improved with the use of lidex (steroid cream) and 
erythromycin, but as soon as the old lesions healed, he began 
to develop new ones.  

In December 2004, VA treatment records show that the Veteran 
was prescribed camphor/menthol lotion for itching skin and 
fluocinonide cream, a topical adrenocortical steroid, which 
he was directed to 2 times a day to blisters and pustules, 
after applying erythromycin solution to the peeling areas of 
both of his hands.  

In March 2005, VA treatment records show continued use of 
camphor/menthol lotion and fluocinonide (steroid cream) for 
treatment of blisters and peeling skin on the hands and feet.  

In July 2005, VA treatment records indicate that the Veteran 
was actively being treated for eczema with camphor/menthol 
lotion and nystatin/triamcinolone (a steroid), which was 
applied to his feet 2 times/day.  In September 2005, a VA 
dermatological record indicated that the Veteran continued 
with this treatment, including steroidal creams.  

In March 2006, VA outpatient records document continued use 
of steroidal creams, including clobetasol, which the Veteran 
was directed to apply twice a day to nonhealing/bleeding 
lesions of the legs and feet.  This medication was used in 
combination with terbinafine (an antifungal medication) and 
lamisil.  

On May 27, 2008, the Veteran underwent a second VA 
examination for evaluation of his skin disability.  
Subjectively, the Veteran reported that his eczema was 
manifested by blisters on his hands (dorsal and medial 
surfaces of the thumb, and index fingers of both hands), 
which measured approximately 1/4 of an inch in diameter, 
contained green pus, and were slightly itchy and painful to 
touch.  He reported that the blisters intermittently 
appeared, and that they lasted 7 to 10 days, as treated at 
dermatology with erythromycin solution.  He described having 
the same blisters on the plantar and medial surfaces of his 
feet. 

Notably, treatment at that time consisted only of 
erythromycin solution, which is neither a corticosteroid nor 
an immunosuppressive drug.  Objectively, the examiner noted 
lesions and blisters on both feet, as well as an asymptomatic 
lesion on the right hand.  The pertinent diagnosis was eczema 
of the hands and feet, which was found to affect less than 5 
percent of exposed areas, and greater than 5 percent, but 
less than 20 percent of the total body area.  

Based on the above, the Board finds that, for the period 
prior to May 27, 2008, a 60 percent evaluation for 
dyshidrotic eczema is warranted.  Indeed, as noted, a 60 
evaluation is provided when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required a 12-month period.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).  Here, 
the July 2004 VA examination expressly notes that the Veteran 
had been using steroid creams/ointments and other topical 
therapy, for a period of 6 weeks or more during the prior 12 
months.  Moreover, the VA records from December 2004 to May 
2008 show continued treatment for eczema of the hands and 
feet, including near-constant use of steroidal creams and 
ointments for management of painful blisters and peeling 
skin.  In fact, the available evidence indicates that, from 
July 2004 to March 2006, the Veteran was routinely, if not 
constantly, using steroidal creams.  Resolving any doubt in 
favor of the Veteran, for the period prior to May 27, 2008, a 
60 percent evaluation is warranted.  This is the maximum 
schedular rating allowable pursuant to DC 7806, and no other 
diagnostic codes are found to provide a higher rating for 
such disability.  

However, from May 27, 2008, the Board has determined that a 
disability rating in excess of 10 percent is not warranted.  
Indeed, the May 2008 VA examination revealed that the Veteran 
was not using either corticosteroids or immunosuppressive 
drugs to treat his service-connected skin condition.  In 
fact, the examination report shows that the Veteran was only 
using a erythromycin solution, a topical antibiotic, for 
treatment of his eczema.  Moreover, the skin disorder was 
shown to affect less than 5 percent of exposed areas, and 
less than 20 percent of the total body area.  In light of the 
foregoing, from May 27, 2008, the Board finds that the 
criteria for a 30 percent rating for the Veteran's skin 
disability have not been met.

Conclusion - Eczema

In short, prior to May 27, 2008, the Veteran is entitled to a 
60 percent evaluation as the evidence shows near-constant use 
of corticosteroids/steroids for management of his service-
connected eczema; however, from May 27, 2008, the evidence 
does not demonstrate that systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; nor does the 
evidence show that 20 to 40 percent of the Veteran's entire 
body, or 20 to 40 percent of exposed areas were affected by 
the service-connected skin disability.  Thus, for the 
foregoing reasons, the Board finds that the evidence is 
against a grant of a rating in excess of 10 percent for the 
period from May 27, 2008.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.7, 4.21 (2009). 



B. Residuals of a Tonsillectomy 

Service connection is in effect for residuals of a 
tonsillectomy (claimed as an increase for adenitis); such 
disability is currently rated as noncompensably disabling 
under the hyphenated code 38 C.F.R. § 4.97, Diagnostic Code 
6599-6516.  Here, the Board notes that use of a hyphenated 
code indicates that the service-connected disability is 
evaluated as a disease of the nose/throat analogous to 
laryngitis, chronic.  See 38 C.F.R. §§  4.20, 4.27, 4.97, 
Diagnostic Code 6516.  

The Veteran contends that a compensable rating is warranted 
based on an increase of his current symptomatology, which 
includes hoarseness and excess nasal congestion.  

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  A 30 percent disability 
evaluation is warranted for hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on a biopsy.  38 C.F.R. § 4.97, Diagnostic 
Code 6516 (2009).

The Veteran underwent a VA examination in October 2004 for 
evaluation of his service-connected residuals of a 
tonsillectomy.  Subjectively, the Veteran reported an 
"increased choking sensation" since his 1971 tonsillectomy.  
The frequency and duration of these episodes was reported as 
daily, with and without postnasal drip and/or foods or 
liquids.  He also complained of chronic phlegm and constant 
congestion, but denied hoarseness, speech impairment, 
inability to whisper, headaches, or sinus pains.  
Objectively, nose examination revealed boggy blue turbinates 
with clear rhinorrhea; no masses or postnasal drip were 
noted; further, the tongue showed no masses or ulcers.  The 
neck was supple, nontentder, with full range of motion; 
again, no masses or thyromegaly were present.  The Veteran 
was referred to an ear, nose, and throat (ENT) specialist in 
order to rule out any masses or vocal cord dysfunction due to 
the choking symptoms. 

The December 2004 ENT consultation revealed a normal oral 
mucosa and salivary glands; the tonsils were noted as 
removed, with no current inflammation of the pharynx.  There 
was marked allergic rhinitis upon examination of the nose; 
however, the laryngoscopy revealed a normal larynx and vocal 
chords, which moved well.  There were no palpable neck nodes 
or masses.  Notably, no current residual disabilities due to 
the tonsillectomy were noted.  

The Veteran underwent a second VA examination for evaluation 
of his service-connected residuals of a tonsillectomy.  The 
Veteran reported having a hoarse voice in the past (10 to 12 
years ago), but had no current complaints with respect to his 
throat.  Objective examination of the nose revealed no 
evidence of sinus disease, nasal obstructions.  Moreover, 
there were no residuals of an injury to the pharynx or 
nasopharynx.  The examiner provided diagnoses of allergic 
rhinitis, and chronic pharygitis, with no residuals of the 
tonsillectomy.  

Based on the foregoing, the Board finds that a higher rating 
for residuals of a tonsillectomy is not warranted here.  
While the record reveals complaints of hoarseness, 
historically reported by the Veteran, it has never been 
related by any competent medical evidence to the Veteran's 
service-connected tonsillectomy.  Moreover, during both VA 
examinations, the Veteran stated that he had not actually had 
hoarseness in many years, and at the May 2008 examination, he 
reported that he had no current complaints with respect to 
his throat.  Objectively, the October 2004 and May 2008 VA 
examinations showed neither hoarseness with inflammation of 
the cords or of the mucous membrane, nor hoarseness with 
thickening, or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes.  Examination of the 
larynx and nose were essentially normal with the exception of 
rhinitis and pharyngitis, which have not been related to the 
Veteran's service connected disability.  

Overall, the pertinent medical evidence shows that the 
Veteran has no current residuals of his tonsillectomy.  
Accordingly, the Board finds that the evidence as a whole is 
against a showing that the service-connected disability 
produces the symptoms warranted for a 10 percent or higher 
rating for the Veteran's residuals of tonsillectomy under the 
criteria of Diagnostic Code 6516.  



New and Material Evidence - PTSD 

The Board observes that despite the finality of a prior 
decision a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court of Appeals 
for Veterans Claims (Court) has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers. "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits. Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance. Id. at 284.

Procedural History 

The immediate issue for consideration is whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD. 

By way of procedural history, the Veteran initially raised a 
claim of entitlement to service connection for PTSD in May 
1989.  Such claim was denied by the RO in a December 1989 
rating decision; the Veteran did not appeal that 
determination and it became final.  In April 1997 the Veteran 
sought to reopen open his claim of entitlement to service 
connection for PTSD.  The claim was again denied pursuant to 
a December 1997 rating decision.  The Veteran did not 
initiate an appeal and that determination became final. See 
38 U.S.C.A. § 7105.  

Most recently, the Veteran requested that his PTSD claim be 
reopened in correspondence received by the RO in March 2004.  
The request was denied by the RO in a February 2005 rating 
decision.  The Veteran disagreed with that decision and 
initiated an appeal.  A statement of the case was issued in 
June 2006 and the appeal was perfected with the submission of 
a VA Form 9 in August 2006.  

Based on the procedural history outlined above, the issue for 
consideration is as indicated on the title page of this 
decision.  In so finding, the Board acknowledges that the RO 
reopened the claim in the June 2006 statement of the case.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 
1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).  Therefore, regardless of the manner in which the RO 
characterized the issues, the initial question before the 
Board is whether new and material evidence has been presented 
since the last final denial in December 1997. 

In this regard, the medical evidence of record at the time of 
the last final rating action in December 1997 included 
service treatment records and VA outpatient treatment records 
from the VAMC Indianapolis (April 1997 to May 1997) and VAMC 
Chattanooga (November 1996 to July 1997).  While the VAMC 
treatment records showed psychiatric treatment for 
depression, sleep and appetite disturbances, irritability, 
and flashbacks and nightmares of his Vietnam service, the 
mental health records contained no PTSD diagnosis.  Further, 
the Veteran had failed to provide specific stressor 
information; accordingly, no stressor development was 
conducted at that time.  In light of the foregoing, the RO 
denied the Veteran's request to reopen his claim.  

Evidence received since the December 1997 rating decision 
includes statements from the Veteran in support of his claim, 
VA medical evidence, Social Security Administration (SSA) 
records, stressor development conducted by the RO, and 
service personnel records.  

The Board first points to the fact that the record did not 
contain copies of the Veteran's personnel file until July 
2006.  Considering that the Veteran's personnel file contains 
documents showing his dates of service in Vietnam, his place 
of entry into that service, and a letter from the commanding 
general awarding his [the Veteran's] battalion the 
Meritorious Unit Commendation (MUC), the Board finds that the 
receipt of the personnel file, alone, necessitates the 
reopening of the Veteran's claim.  Moreover, the Board notes 
that the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d).  As the personnel files were not of 
record as of the last final denial in December 1997, the 
Veteran's claim must be reopened.  Indeed, the Veteran's 
personnel records are material to the claim in that they 
provide additional information regarding his claimed 
stressors (which will be discussed in the REMAND portion of 
this decision) and raise the question as to whether the 
Veteran engaged in combat, or was otherwise exposed to a 
stressor while in serving in Vietnam.  

Finally, the Board also notes that the evidence added to the 
file since December 1997 includes multiple diagnoses of PTSD.  
Obviously, this qualifies as both "new" and "material" 
evidence" under 38 C.F.R. § 3.156(a) since it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and it raises a 
reasonable possibility of substantiating the Veteran's claim. 

Thus, the Board finds that the evidence received since the 
last final denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2009).  Accordingly, the Veteran's service 
connection claim for PTSD is reopened.  As noted, the 
reopened claim will be discussed in the remand portion of 
this decision.


ORDER

A 60 percent evaluation is granted for dyshidrotic eczema for 
the period prior to May 27, 2008, subject to the controlling 
regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for dyshidrotic eczema 
for the period from May 27, 2008, is denied.   

Entitlement to a compensable rating for residuals of a 
tonsillectomy is denied. 

New and material evidence has been received to reopen a 
service connection claim for PTSD; to that extent only, the 
claim is reopened.  


REMAND

The Board herein has reopened the Veteran's service 
connection claim for PTSD.  Prior to analyzing the claim on 
the merits, the Board finds that further development is 
necessary.  

At the outset it is noted that the RO has already conducted 
stressor-related development. See Formal Finding Memoranda, 
dated May 16, 2008 and May 8, 2008.  However, upon further 
review, the Board has determined that such development was 
based upon obvious date inaccuracies in the record, and 
therefore, the stressor-related searches performed in May 
2008 were not appropriately conducted.  In this regard, 
additional efforts to assist the Veteran in verifying his 
military stressors must now be made. 

Specifically, in his August 2006 substantive appeal (VA Form 
9), the Veteran reported that his unit (HHC 303d Radio 
Research Battalion), came under attack by the North 
Vietnamese Army at 0300 hours, on December 31, 1968.  
According to the Veteran's personnel file, he was not serving 
in the Republic of Vietnam on December 31, 1968.  Rather, his 
service dates for that time period are from July 8, 1967, to 
July 7, 1968.  The RO, in their formal findings, accurately 
noted this fact.  

Nevertheless, upon further review of the Veteran's personnel 
file (which was only recently received), and other VA 
treatment records, it is clear that the Veteran inaccurately 
stated the date upon which the alleged stressor occurred on 
his VA Form 9.  Indeed, a VAMC-Nashville treatment record 
dated January 10, 1997, sets forth a more accurate 
description and timeline of the Veteran's stressor events.  
In this record, the Veteran reported that, while serving in 
Vietnam, his primary duty was to install communication wires 
all over southern Vietnam for Army Intelligence (his MOS was 
that of traffic analyst); he was engaged in such duty when 
his unit (HHC 303d Radio Research Battalion) came under 
attack at Long Bien at 0300 hours, on January 31, 1968 (NOT 
December 31, 1968, as alleged in his VA Form 9).  He reported 
that this occurred during the earliest stages of the Tet 
Offensive.  His bunker was allegedly hit by a rocket at that 
time.  

Here, the Board notes that the Veteran has consistently 
referred to serving in Vietnam during the Tet Offensive, 
which historically began on January 31, 1968.  The dates 
provided in his personnel records place him in the Republic 
of Vietnam during this time.  Moreover, his personnel file 
actually delineates "Tet Counteroffensive" under the 
"Campaigns" section.  Thus, because the RO's May 2008 
searches were clearly based upon an inaccurate stressor date 
(i.e., December 31, 1968), another search must be conducted 
in an attempt to verify the Veteran's claimed stressor from 
January 31, 1968.  

Moreover, while not dispositive of combat service, the Board 
notes that the Veteran's battalion received the Meritorious 
Unit Commendation (MUC).  His personnel records confirm that 
this was presented to his battalion in March 1968; his Form 
DD-214 reflects the same.  This, too, should be taken into 
consideration determining whether the Veteran was exposed to 
a stressor(s) in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the Veteran's alleged in-
service stressor(s).  Provide JSRRC with a 
description of the alleged stressors 
identified by the Veteran, to include his 
stressor statement received May 2008, and 
the VAMC-Nashville outpatient treatment 
record, dated January 10, 1997, which 
provides a detailed account of the 
Veteran's stressor, namely, that hi unit 
(HHC 303d Radio Research Battalion), came 
under rocket/mortar attack on January 31, 
1968, at approximately 0300 hrs, at Long 
Bien (west of Bien Hoa Air Base).  This 
reportedly took place during the early 
stages of the "Tet Offensive."  It 
should also be noted that the Veteran's 
personnel records indicate foreign service 
in the Republic of Vietnam from July 8, 
1967, to July 7, 1968; that his campaigns 
included the Tet Counter- offense; and 
that his battalion was presented with the 
Meritorious Unit Commendation (MUC) in 
March 1968.  

Provide the JSRRC with all copies of the 
personnel records showing service dates, 
duties, and unit assignments.  

Following the above, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether 
the Veteran was exposed to a stressor(s) 
in service, and if so, what was the nature 
of the specific stressor(s).  The RO must 
specifically render a finding as to 
whether the Veteran "engaged in combat 
with the enemy," taking into 
consideration the Veteran's receipt of a 
MUC, and his statements of record.  

2.  If the RO determines that the record 
establishes the existence of a 
stressor(s), or if the proposed 
regulations set forth at 38 C.F.R. 
§ 3.304(f) (3) become effective, the RO 
should schedule the Veteran for a VA 
psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD based on any verified 
stressor(s).  The RO must specify for the 
examiner what, if any, stressor(s) that it 
has determined are established by the 
record and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of the pertinent material 
in the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  Any opinion should be 
reconciled with VA treatment notes showing 
diagnoses of PTSD secondary to combat, in 
part; and the Veteran's award of a MUC.  

The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.

3.  Thereafter, the RO should re-
adjudicate the Veteran's service 
connection claim for PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


